UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-7325



JAMES O. BROWN,

                                             Plaintiff - Appellant,

         versus

WILLIAM E. GUNN; SOUTH CAROLINA LEGISLATIVE
BRANCH,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-95-1465-2-18AJ)


Submitted:   January 11, 1996            Decided:   January 24, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


James O. Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. We affirm the

district court's dismissal because the face of the Appellant's
complaint reveals that his eligibility for parole is the same as it

was when he was convicted. Accordingly, Appellant's complaint fails

to establish a violation of the Ex Post Facto Clause. See Cali-
fornia Dep't of Corrections v. Morales, ___ U.S. ___, 63 U.S.L.W.

4327, 4330 (U.S. Apr. 25, 1995) (No. 93-1462). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2